L.H. Hamby, plaintiff, commenced this action in the district court of Tillman county on the 23rd day of October, 1915, against the National Bank of Commerce, defendant, to recover damages in the sum of $45,149.08.
The defendant filed a demurrer to the plaintiff's petition, and the court, on the 15th day of December, 1917, entered an order sustaining the general demurrer of the defendant to the plaintiff's petition. The plaintiff elected to stand upon his petition as filed and excepted to the ruling of the court, and by this appeal seeks to have the action of the court in sustaining the demurrer reviewed. The petition in error and case-made were filed in this court on November 1, 1918, about 11 months from the date the court entered its order sustaining the demurrer.
The court has repeatedly held that, where the petition in error is not filed in this court until after the expiration of six months from the date of the final judgment or order of the trial court which the appellant seeks to have reviewed, this court has no jurisdiction to review such judgment or *Page 14 
order, and the appeal will be dismissed. Davis v. Revelle,75 Okla. 8, 180 P. 958; Williams v. Thompson, 68 Okla. 301,174 P. 268; Olentine v. Anderson, 71 Oklahoma, 176 P. 82; Drake v. Ruble, 71 Oklahoma, 176 P. 920; Perry v. Werline,77 Okla. 92, 186 Porter, 940; First State Bank of Warner v. Porter,63 Okla. 79, 182 P. 672; Star Mill  Elevator Company v. Bruce,77 Okla. 113, 186 P. 940; Ham v. Veasey, 79 Okla. 133,191 P. 1094; Wagnon v. Davison, 79 Okla. 209, 192 P. 265.
It is clear from the facts, as disclosed by the record in the instant case, that the appeal must be dismissed, and it is so ordered.
JOHNSON, C. J., and COCHRAN, BRANSON, and MASON, JJ., concur.